EXHIBIT 10.13

 

THIS OPTION AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF (COLLECTIVELY, THE
SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE ACT), OR ANY APPLICABLE STATE SECURITIES LAWS. THEY ARE BEING OFFERED
PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION S (REGULATION S)
PROMULGATED UNDER THE ACT. THE SECURITIES AND NO INTEREST HEREIN OR THEREIN MAY
BE ISSUED OR SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE
TRANSFERRED IN THE UNITED STATES OR TO U.S. PERSONS (AS SUCH TERM IS DEFINED IN
REGULATIONS) UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION OR SUCH
TRANSACTION IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND LAWS.
ANY HEDGING TRANSACTIONS RELATED TO THESE SECURITIES MAY NOT BE CONDUCTED EXCEPT
IN ACCORDANCE WITH THE ACT.

 

THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES
COMMISSION OR REGULATORY AUTHORITY. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.

 

No. O-2

 

 

OPTION TO PURCHASE

ISSUED                       

 

 

COMMON STOCK

Void After                    

 

 

 

 

INTERLEUKIN GENETICS, INC.

 

OPTION

 

THIS IS TO CERTIFY that, for value received and subject to the terms and
conditions hereof,                      , or such person to whom this Option is
transferred pursuant to Section 7 hereof (the Holder), is entitled to exercise
this Option to purchase an aggregate of                 fully paid and
nonassessable shares of INTERLEUKIN GENETICS, INC., a Delaware corporation (the
Company), $.00l par value per share, Common Stock (the Option Stock), at a price
per share of $           (the Exercise Price) (such number of shares and the
Exercise Price being subject to adjustment as provided herein).

 

This Option is subject to the following additional terms and conditions:

 


1.             EXERCISE RIGHTS

 

This Option may be exercised by the Holder, at any time after the date hereof,
but not later than                 (the Exercise Period), in whole or in part,
by delivering to the Company at 135 Beaver Street, Waltham, MA 02452 (or such
other office or agency of the Company as it may designate by notice in writing
to the Holder at the address of the Holder appearing on the books of the
Company) (i) this Option certificate, (ii) a money order, certified or bank
check drawn in United States currency or wire transfer and payable to the
Company in the amount of the Exercise Price multiplied by the number of shares
for which this Option is being exercised (the Purchase Price), and (iii) the
form of Election to Purchase attached hereto duly completed and executed by the
Holder. The payment and subscription materials shall be accompanied by such
other instruments or agreements duly signed by Holder as may be reasonably
necessary or advisable in order that the issuance of such Option Stock complies
with applicable rules and regulations under the Securities Act of 1933, as
amended (the Securities Act), any applicable state securities laws or any
requirement of any national securities exchange on which Option Stock may be
traded.

 


2.             DELIVERY OF STOCK CERTIFICATES

 

As soon as practicable after exercise of this Option, in whole or in part, the
Company shall issue and deliver or cause to be delivered to, or upon the order
of, the Holder, in such name or names as may be directed by Holder subject to
the provisions of Section 7 hereof, a certificate or certificates for the number
of shares of Option Stock to which Holder is entitled, and if the Option Stock
represented by the surrendered Option shall not have been

 

--------------------------------------------------------------------------------


 

exercised in full, a new Option for the remaining number of shares of Option
Stock which shall not have been exercised, (however, to the extent such a new
Option is issued for such remaining number of shares of Option Stock on the same
terms and conditions as set forth herein, such replacement Option may be
unilaterally executed and delivered by the Company, without need for Holder’s
signature).

 


3.             COVENANTS AS TO OPTION STOCK

 

All the shares of Option Stock issued pursuant to the exercise of this Option
will, upon their issuance, be validly issued and outstanding, fully paid and
nonassessable. The Company shall pay all documentary stamp taxes attributable to
the initial issuance of Option Stock. The Company shall not be required,
however, to pay any tax imposed in connection with any transfer involved in the
issuance of Option Stock in a name other than that of the Holder. In such case,
the Company shall not be required to issue any certificate for Option Stock
until the person or persons requesting the same shall have paid to the Company
the amount of any such tax or shall have established to the Company’s
satisfaction that the tax has been paid or that no tax is due. The Company shall
at all times reserve and keep available such number of shares of its authorized
but unissued Option Stock as shall from time to time be sufficient to permit the
exercise of this Option.

 


4.             NOTICE TO HOLDER


 


4.1.          NOTICE TO HOLDER.      IF, AT ANY TIME AFTER THE DATE HEREOF:

 

(a)           the Company shall authorize the distribution to all holders of
Option Stock or evidence of the Company’s indebtedness, assets (other than
Option Stock for which adjustment is provided in Section 5 hereof) or cash
dividends or cash distributions payable out of current earnings, retained
earnings or earned surplus or dividends payable in capital stock of the Company;

 

(b)           there shall be proposed any consolidation or merger to which the
Company is to be a party and for which approval of the holders of Option Stock
is required, or the conveyance or transfer of the assets of the Company
substantially as an entirety;

 

(c)           there shall be proposed any capital reorganization or
reclassification (other than a subdivision or combination of shares, stock
dividend, consolidation, merger, or conveyance or transfer of assets provided
for elsewhere herein); or

 

(d)           there shall be proposed the voluntary or involuntary dissolution,
liquidation or winding up of the Company;

 

the Company shall cause to be given to Holder at the address registered with the
Company, by first-class mail, postage prepaid, a written notice stating (i) the
date as of which the holders of record of shares of Option Stock to be entitled
to receive any such distributions are to be determined or (ii) the date on which
any consolidation, merger, conveyance, transfer, reorganization,
reclassification, dissolution, liquidation or winding up is expected to become
effective, and the date as of which it is expected that holders of record of
shares of Option Stock shall be entitled to exchange the shares for securities
or other property, if any, deliverable upon the consolidation, merger,
conveyance, transfer, reorganization, reclassification, dissolution, liquidation
or winding up. Such notice shall be filed and mailed in the case of a notice
pursuant to clause (i) above at least 10 calendar days before the record date
specified and, in the case of a notice pursuant to clause (ii) above, at least
20 calendar days before the earlier of the dates specified. Any notice pursuant
to clause (ii) above shall also state whether or not unexercised Options will
become void as provided in the last sentence of Section 4.2.

 


4.2.          EXPIRATION DATE OF OPTIONS OR LIMITATIONS OF RIGHTS.   FOR ANY
TRANSACTION PURSUANT TO SECTION 4.1(B) IN WHICH THE COMPANY IS NOT THE SURVIVING
OR ACQUIRING ENTITY AND HOLDER DOES NOT EXERCISE ALL OF THIS OPTION, THE COMPANY
SHALL USE REASONABLE EFFORTS TO NEGOTIATE TO CAUSE THE SURVIVING OR ACQUIRING
ENTITY TO ASSUME THE OBLIGATION REPRESENTED BY THIS OPTION SO AS TO INSURE THAT
HOLDER WILL THEREAFTER HAVE THE RIGHT TO ACQUIRE AND RECEIVE IN LIEU OF THE
SHARES OF OPTION STOCK THEN IMMEDIATELY ACQUIRABLE AND RECEIVABLE UPON EXERCISE
OF THIS OPTION, SUCH SHARES OF STOCK, SECURITIES OR ASSETS AS MAY BE ISSUED OR
PAYABLE WITH RESPECT TO OR IN EXCHANGE FOR THE NUMBER OF


 

--------------------------------------------------------------------------------


 


SHARES OF OPTION STOCK THEN IMMEDIATELY ACQUIRABLE AND RECEIVABLE UPON EXERCISE
OF THIS OPTION HAD SUCH TRANSACTION NOT TAKEN PLACE. AS TO ANY TRANSACTION
SPECIFIED IN SECTION 4.1(B) ABOVE IN WHICH THE COMPANY SHALL NOT BE THE
SURVIVING OR ACQUIRING PARTY AND IN WHICH THE COMPANY IS UNABLE TO NEGOTIATE THE
ASSUMPTION OF THE OBLIGATIONS REPRESENTED BY THIS OPTION BY THE ACQUIRING OR
SURVIVING ENTITY (AND THE COMPANY HAS USED ITS REASONABLE EFFORTS TO NEGOTIATE
SUCH ASSUMPTION), OR IN WHICH THE COMPANY IS DISPOSING OF SUBSTANTIALLY ALL OF
ITS ASSETS, OR ANY TRANSACTION SPECIFIED IN SECTION 4.1(C) OR (D), THE RIGHT TO
EXERCISE THIS OPTION SHALL EXPIRE AT THE CLOSE OF BUSINESS ON THE LATER OF THE
DATES SPECIFIED IN SUCH NOTICE AS THE DATE ON WHICH ANY CONSOLIDATION, MERGER,
CONVEYANCE, TRANSFER, REORGANIZATION, RECLASSIFICATION, DISSOLUTION, LIQUIDATION
OR WINDING UP IS EXPECTED TO BECOME EFFECTIVE AND THE DATE AS OF WHICH IT IS
EXPECTED THAT HOLDERS OF RECORD OF SHARES OF OPTION STOCK SHALL BE ENTITLED TO
EXCHANGE SUCH SHARES FOR SECURITIES OR OTHER PROPERTY, IF ANY, DELIVERABLE UPON
THE CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER, REORGANIZATION,
RECLASSIFICATION, DISSOLUTION, LIQUIDATION OR WINDING UP.

 

Any Option not so exercised in such cases shall become void and all rights under
this Option shall cease.

 


5.             ADJUSTMENTS FOR STOCK SPLITS, ETC.

 

If the Company shall issue any shares of the same class as the Option Stock as a
stock dividend or subdivide the number of outstanding shares of such class into
a greater number of shares, then, in either such case, the Exercise Price in
effect before such dividend or subdivision shall be proportionately reduced and
the number of shares of Option Stock at that time issuable pursuant to the
exercise of this Option shall be proportionately increased; and, conversely, if
the Company shall contract the number of outstanding shares of the same class as
the Option Stock by combining such shares into a smaller number of shares, then
the Exercise Price in effect before such combination shall be proportionately
increased and the number of shares of Option Stock at that time issuable
pursuant to the exercise of this Option shall be proportionately decreased. Each
adjustment in the number of shares of Option Stock issuable hereunder shall be
to the nearest whole share.

 


6.             FRACTIONAL SHARES

 

No fractional shares shall be issued upon the exercise of this Option. In lieu
of fractional shares, the Company shall pay the Holder a sum in cash equal to
the fair market value of the fractional shares (as determined by the Company’s
Board of Directors) on the date of exercise.

 


7.             RESTRICTIONS ON TRANSFER

 

Neither this Option nor the Option Stock issued upon exercise hereof shall be
transferable by the Holder or Holder’s permitted assigns except (a) to persons
who demonstrate to the reasonable satisfaction of the Company that they are
accredited investors within the meaning of Regulation D promulgated under the
Securities Act or otherwise reasonably appropriate and acceptable to the Company
to demonstrate compliance with the Securities Act and Regulation S promulgated
thereunder, (b) in the case of an individual, pursuant to such individual’s last
will and testament or the laws of descent and distribution, or (c) to any
underwriter in connection with an underwritten public offering in which this
Option will be exercised by such underwriters prior to or concurrently with the
sale of the Option Stock to the public and, in any of the foregoing cases, only
in compliance with the Securities Act. Any attempted transfer in contravention
of this Section 7 shall be null and void. Any such transferee may be required to
execute an investment letter containing representation and warranties as to such
transferee’s investment intent, financial sophistication and ability to bear the
risk of any investment in the Option and the Option Stock, and containing
substantially similar warranties and representations to those contained in
Section 9 hereof or otherwise reasonably appropriate and acceptable to the
Company to demonstrate compliance with the Securities Act, before any such
transfer shall be given effect.

 


8.             LEGEND

 

Each stock certificate representing Option Stock shall carry such appropriate
legend, and such written instructions shall be given to the Company’s transfer
agent, as may be reasonably necessary or advisable to satisfy the requirements
of Regulation S, the Securities Act or any state securities laws.

 

--------------------------------------------------------------------------------


 


9.             INVESTMENT WARRANTIES AND REPRESENTATIONS

 

In connection with the acquisition of this Option, and with the understanding
that warranties and representations of similar effect hereto may be required to
be made by any holder of this Option in connection with the exercise thereof,
Holder hereby makes the following representations to the Company in order that
the Company may rely on such representations in connection with the issuance and
sale of this Option and/or the Option Stock:

 

(a)           Holder is at present financially able to bear the economic risks
of an investment in this Option and the Option Stock of the Company and has no
need for liquidity in this investment.

 

(b)           Holder has received no public solicitation or advertisement and
has attended no public seminar or meeting regarding investment in the Company,
nor is Holder aware of any such public solicitation, advertisement or meeting.

 

(c)           This Option has been, and, if the Option is exercised, the Option
Stock will be, acquired for the account of Holder for investment and not with a
view to resale or further distribution thereof in contravention of applicable
law.

 

(d)           Holder has no contract, undertaking, arrangement or agreement with
any person to sell or transfer or to have any person sell for Holder all or any
of the Option or Option Stock and is aware of and agrees to the restrictions on
transferability of the Option imposed by Section 7 hereof.

 

(e)           Prior to any exercise of the Option, Holder understands and agrees
that it may be required to represent and provide such reasonably satisfactory
evidence thereof as the Company may require that Holder is an accredited
investor within the meaning of Regulation D promulgated by the Securities and
Exchange Commission.

 

(f)            Holder is knowledgeable in and experienced with respect to
investments in general and with respect to investments of a nature similar to an
investment in the Company. By reason of such knowledge and experience, Holder is
capable of evaluating the merits and risks of, and making an informed business
decision with regard to, an investment in the Company.

 

(g)           Holder (i) received all the information that Holder deemed
necessary to make an informed investment decision with respect to an investment
in the Company, (ii) has had the unrestricted opportunity to make such
investigation as Holder desired pertaining to the Company and an investment
therein to verify the information previously furnished to Holder; and (iii) has
had the opportunity to ask questions of the Company’s representatives concerning
the Company.

 

(h)           Holder hereby consents to the placement of a legend on any
certificate evidencing the Option or Option Stock, which legend shall be in form
substantially as set forth at the top of this Option, or as otherwise required
by the Company.

 

(i)            Holder also consents to the placement of a stop order on the
stock transfer books of the Company to enforce the restrictions set forth in the
above-mentioned legend. Holder further agrees to indemnify to hold the Company
harmless from and against all loss, liabilities, obligations and costs arising
out of or related to the resale or distribution by Holder of all or any portion
of the Option and Option Stock under such circumstances as to bring the
issuance, sale or transfer of the Option and Option Stock within the provisions
of Section 5 of the Securities Act unless a Registration Statement under the
Securities Act is in effect as to the Option or Option Stock or unless an
opinion of counsel satisfactory to the Company is delivered opining that an
exemption from such registration requirements is available for any such sale or
transfer.

 

(j)            Holder understands and acknowledges that the offer and sale of
the Option and Option Stock have not been registered under the Securities Act,
or under the securities laws of any state (the securities laws), on the grounds
that the offering and sale of the Option and Option Stock are exempt from
registration pursuant to Section 4(2) of the Securities Act and Regulation D
promulgated thereunder, and pursuant to Rule 903 or Rule 904 of Regulation S,
and that the Company’s reliance upon such exemptions is, in part, predicated
upon Holder’s

 

--------------------------------------------------------------------------------


 

representations, warranties, agreements and certifications set forth in this
Agreement, nor have the Option or Option Stock been registered or qualified for
sale under the laws of the other jurisdiction (either within or outside of the
United States) and that the Company has no obligations hereunder or any current
intention to effect any such registration or qualification.

 

(k)           Holder has consulted with securities counsel in regard to the
securities laws and is fully aware (i) of the circumstances under which Holder
is required to hold the Option and Option Stock, (ii) of the limitations on the
transfer or disposition of the Option and Option Stock, (iii) that the Option
and Option Stock must be held indefinitely unless the transfer thereof is
registered under the securities laws or an exemption from registration is
available and (iv) that no exemption from registration is likely to become
available for at least one year from the date of acquisition of the Option and
Option Stock. Holder has been advised by securities counsel as to the provisions
of Rules 144 and 145 and Regulation S as promulgated by the SEC under the Act
and has been advised of the applicable limitations thereof. Holder acknowledges
that the Company is relying upon the truth and accuracy of the representations
and warranties in this Agreement by Holder in consummating the transactions
contemplated by this Agreement without registering the securities under the
securities laws.

 

(m)          Offshore Transaction.         Holder hereby represents and warrants
to the Company as follows:

 

(1)                                   The Holder did not receive any offer to
purchase the Option or Option Stock in the United States. This Agreement has not
been executed by the Holder in the United States.

 

(2)                                   The Holder is not a U.S. person, as
defined by Rule 902(k) of Regulation S (a U.S. Person), promulgated under the
Securities Act and as set forth in Schedule A attached hereto, and is not
acquiring the Option or Option Stock directly or indirectly, for the account or
benefit of any U.S. Person.

 

(3)                                   This transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act, nor will
Holder engage in any transaction or series of transactions that although in
technical compliance with Regulation S, is part of a plan or scheme to evade the
registration requirements of the Securities Act with respect to the Option or
Option Stock.

 

(4)                                   All subsequent offers and sales of the
Option or Option Stock by Holder shall be made in compliance with Regulation S
under the Securities Act, pursuant to registration under the Securities Act or
pursuant to an exemption from such registration. In any case, the Option or
Option Stock shall not be resold to U.S. persons or within the United States
during the period of one year commencing on the date of the closing of the
issuance of the Option or Option Stock.

 

(n)           Prior to any exercise of the Option, Holder understands and agrees
that it either (i) cannot be a U.S. Person as such term is defined by Rule
902(k) of Regulation S promulgated under the Securities Act or (ii) must provide
to the Company a written opinion of counsel, which such counsel may be counsel
to the Company, to the effect that the Option and the shares of Common Stock
issuable to the undersigned pursuant to the exercise of the Option have either
been registered under the Securities Act or are exempt from registration
thereunder.

 

(o)           Holder understands and agrees that the Option may not be exercised
within the United States and the shares of Common Stock issuable upon exercise
of the Option may not be delivered by the Company to any address within the
United States.

 

--------------------------------------------------------------------------------


 


10.          HOLDER AS OWNER

 

The Company may deem and treat the holder of record of this Option as the
absolute owner hereof for all purposes regardless of any notice to the contrary.

 


11.          NO SHAREHOLDER RIGHTS

 

This Option shall not entitle the Holder nor any other person or entity to any
voting rights or any other rights or privileges as a shareholder of the Company
or to any other rights or privileges whatsoever except the rights stated herein;
and no dividend or interest shall be payable or shall accrue in respect of this
Option until and then only to the extent that this Option shall be exercised and
certificates representing the Option Stock have been issued and delivered to
Holder.

 


12.          LOST OPTION CERTIFICATE

 

Upon receipt by the Company of satisfactory evidence of the loss, theft,
destruction or mutilation of this Option and either (in the case of loss, theft
or destruction) reasonable indemnification or (in the case of mutilation) the
surrender of this Option for cancellation, the Company will execute and deliver
to the Holder, without charge, a new Option of like denomination.

 


13.          WAIVERS AND AMENDMENTS

 

(a)           This Option is being issued pursuant to the terms of either the
Technology Transfer Agreement (as defined below) or Consulting Agreement dated
            between the Company and                     , as applicable. Any
term of this Option may be amended with the written consent of the Company and
the holders of options representing not less than fifty percent (50%) of the
shares of Option Stock issuable upon exercise of any and all outstanding options
issued pursuant to the Research and Technology Transfer Agreement (the
Technology Transfer Agreement) dated             , between
                         and the Company, as well as options issued to
                        and other employees or affiliates of
                          (collectively, the                   Options), even
without the consent of the Holder. Any amendment effected in accordance with
this Section 13 shall be binding upon each holder of any of the
                      Options, each future holder of all such                 
Options, and the Company; provided, however, that no special consideration or
inducement may be given to any such holder in connection with such consent that
is not given ratably to all such holders, and that such amendment must apply to
all such holders equally and ratably in accordance with the number of shares of
Option Stock issuable upon exercise of their Option. The Company shall promptly
give notice to all holders of                     Options of any amendment
effected in accordance with this Section 13.

 

(b)           No waivers of, or exceptions to, any term, condition or provision
of this Option. in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.

 


14.          NOTICES

 

All notices required or permitted under this Option will be in writing, will
reference this Option and will be deemed given: (i) when sent by confirmed
facsimile; (ii) ten (10) working days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (iii) five (5)
working days after deposit with a commercial overnight carrier, with written
verification of receipt. All communications will be sent to the addresses set
forth below or to such other addresses as may be designated by a party by giving
written notice to the other party pursuant to this section:

 

If to the Holder:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

Attention:

 

 

 

If to the Company:

 

 

 

 

Interleukin Genetics, Inc.

 

135 Beaver Street

 

Waltham, MA 02452

 

Attention: Fenel Eloi


 


15.          SUCCESSOR

 

All the covenants and provisions of this Option by or for the benefit of the
Company or Holder shall bind and inure to the benefit of their respective
successors and permitted assigns hereunder, provided that this Section 15 shall
not authorize Holder to assign this Option or the Option Stock received upon
exercise of this Option except as expressly set forth herein.

 


16.          BENEFITS OF THIS OPTION

 

Nothing in this Option shall be construed to give to any person or company other
than the Company and the Holder any legal or equitable right, remedy or claim
under this Option. This Option shall be for the sole and exclusive benefit of
the Company and such Holder.

 


17.          GOVERNING LAW; ARBITRATION

 

This Option shall be deemed to have been made under, and shall be construed and
interpreted in accordance with the laws of the State of Delaware. U.S.A. No
conflicts-of-law rule or law which might refer such construction and
interpretation to the laws of another state, republic, or country shall be
considered. Any national law, United Nations treaty or convention, or law
arising from any international treaty is hereby waived in favor of the
application of Delaware law. The parties hereto hereby specifically exclude the
application of The Convention for the International Sale of Goods. Except for
injunctive relief, all disputes arising in connection herewith shall be resolved
by the dispute resolution procedure of Section 8 of the Technology Transfer
Agreement. If either party hereto seeks an injunction, equitable relief or
enforcement of the arbitrator such action shall be submitted to the exclusive
jurisdiction of the courts in Boston, Massachusetts, U.S.A. and both parties
hereto agree to submit to the jurisdiction of such courts.

 


18.          SEVERABILITY

 

Both parties hereto hereby especially agree in contract that neither party
hereto intends to violate any public policy, statutory or common law, rule,
regulation, treaty or decision of any government agency or executive body
thereof of any country or community or association of countries, that if any
word, sentence, paragraph or clause or combination thereof of this Option is
found, by a court or executive body with judicial powers having jurisdiction
over this Option or any of its parties hereto, in a final unappealed order to be
in violation of any such provision in any country or community or association of
countries, such words, sentences, paragraphs or clauses or combination shall be
inoperative in such country or community or association of countries, and the
remainder of this Option shall remain binding upon the parties hereto.

 


19.          HEADINGS

 

The headings contained in this Option are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Option.

 

--------------------------------------------------------------------------------


 


20.          REVIEW OF COUNSEL

 

Each party hereto acknowledges that it and its counsel have received and
reviewed this Option and that normal rules of construction, to the effect that
ambiguities are to be resolved against the drafting party, shall not apply to
this Option or to any amendments, modifications, schedules, exhibits or
attachments to this Option.

 

IN WITNESS WHEREOF, the Company and the Holder have executed this Option as of
the date first written above.

 

 

INTERLEUKIN GENETICS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Fenel Eloi, Chief Operating Officer,

 

 

Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ELECTION TO PURCHASE

To:          Interleukin Genetics, Inc.

 

The undersigned hereby irrevocably elects to purchase                 shares of
Common Stock of Interleukin Genetics, Inc. (the Company) issuable upon the
exercise of the attached Option, and requests that certificates for such shares
shall be issued in the name of and delivered to the address of the undersigned,~
at the address stated below and, if said number of shares shall not be all the
shares that may be purchased pursuant to the attached Option, that a new Option
evidencing the right to purchase the balance of such shares be registered in the
name of, and delivered to, the undersigned at the address stated below. The
undersigned hereby agrees with and represents and warrants to the Company that
the undersigned is an accredited investor as defined in Rule 501 promulgated
under the Securities Exchange Act of 1934, as amended, and that said shares of
the Common Stock of the Company are acquired for the account of the undersigned
for investment and not with a view to, or for sale in connection with, any
distribution or public offering thereof within the meaning of the Securities Act
of 1933, as amended.

 

The undersigned either (i) certifies that the undersigned is not a U.S. Person
as that term is defined by Rule 902(k) of Regulation S promulgated under the
Securities Act of 1933, as amended, nor is the undersigned acquiring said shares
of Common Stock on behalf of a U.S. Person or (ii) has provided to the Company a
written opinion of counsel, which such counsel may be counsel to the Company, to
the effect that the attached Option and the shares of Common Stock issuable to
the undersigned pursuant to this exercise of the Option have either been
registered under the Securities Act or are exempt from registration thereunder.

 

The undersigned represents and warrants that the representations and warranties
contained in Section 9(m) of the attached Option Agreement are true and correct
as of today.

 

Payment enclosed in the amount of $

 

 

Dated:

 

 

Name of holder of Options:

 

 

(please print)

 

Address:

 

 

Signature:

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

For value received, the undersigned hereby sells, assigns and transfers to the
transferee named below the attached Option, together with all right, title and
interest therein, and does hereby irrevocably constitute and appoint the
transfer agent of Interleukin Genetics, Inc. (the Company) as the undersigned’s
attorney, to transfer said Option on the books of the Company, with full power
of substitution in the premises.

 

Dated:

 

 

Name of holder of Options:

 

 

(please print)

 

 

Address:

 

 

Signature:

 

 

Name of transferee:

 

 

(please print)

 

 

Address of transferee:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

CATEGORIES OF U.S. PERSONS

 

1.                                     Any natural person resident in the United
States;

 

2.                                     Any partnership or corporation organized
or incorporated under the laws of the United States;

 

3.                                     Any estate of which any executor or
administrator is a U.S. person;

 

4.                                     Any trust of which any trustee is a U.S.
person;

 

5.                                     Any agency or branch of a foreign entity
located in the U.S.;

 

6.                                     Any non-discretionary account or similar
account (other than estate or trust) held by a dealer or other fiduciary for the
benefit or account of a U.S. person;

 

7.                                     Any partnership or corporation if: (A)
organized or incorporated under the laws of any foreign jurisdiction; and (B)
formed by a U.S. person principally for the purpose of investment in securities
not registered under the Act, unless it is organized or incorporated and owned,
by accredited investors (as defined in Rule 501 [a]) who are not natural
persons, estate or trusts.

 

8.                                     Any employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country shall not be
deemed by a U.S. person.

 

9.                                     Any agency or branch of a U.S. person
located outside the United States shall not be deemed a U.S. person if:

 

the agency or branch operates for valid business reasons; and the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located.

 

10.                               The International Monetary Fund, the
International Bank for Reconstruction and Development, the Inter-American
Development Bank, the Asian Development Bank, the African Development Bank, the
United States, and their agencies, affiliates and pension plans, and any other
similar international organizations, their agencies, affiliates, and pension
plans shall not be deemed U.S. person.

 

--------------------------------------------------------------------------------